Citation Nr: 0113853	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  He married the appellant in November 1956.  The 
appellant's claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, denying service connection 
for the cause of the veteran's death.


REMAND

The veteran died on June [redacted], 1998, due to bone metastasis 
from adenocarcinoma of unknown primary site.  A left lung 
biopsy the month before his death indicated a lesion might be 
primary lung adenocarcinoma or possibly a metastatic 
gastrointestinal neoplasm.  The appellant and her 
representative contend that the adenocarcinoma was the 
recurrence of a lesion in the veteran's right upper lobe 
which was noted at the time of his separation from service 
and surgically resected in November 1955.  The veteran was 
service-connected for residuals of the thoracotomy.  

The medical evidence submitted in conjunction with the 
appellant's claim includes an opinion from Dr. William Stein 
III that the veteran's primary tumor was indeed a lung 
cancer, but he did not specifically link that tumor to the 
pulmonary mass found in the veteran's right lung in 1955.  
The appellant also contended in her substantive appeal of 
June 1999 that VA had not assisted the veteran in obtaining 
supportive medical reports before his death.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 7, subpart (a), 114 Stat. 2096 (2000).  See 
also, Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the law as 
the RO denied service connection for the cause of the 
veteran's death as not well grounded.  Since the RO found 
that the appellant had not submitted evidence of a medical 
nexus between the pulmonary mass found in the veteran's right 
lung at the time of his discharge from the service and the 
veteran's cause of death, VA was precluded from providing 
assistance with the claim.  Such assistance is now required 
because the claim was pending when the VCAA was enacted.

Accordingly, this matter shall be REMANDED for the following 
action:

1.  The RO should provide the appellant 
and her representative assistance in 
obtaining any pertinent medical records 
from Dr. Davidson and Dr. Seiler, and any 
other relevant evidence identified by 
her, in accordance with procedures under 
the VCAA.  

2.  The claims folder should then be 
referred to a VA Medical Center for a 
medical nexus opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
death was related to the pulmonary mass 
removed from the veteran's right lung 
after service or otherwise related to 
service.  If any other relevant evidence 
is necessary to formulate such an 
opinion, the RO should assist the 
appellant in obtaining such evidence.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The appellant and her representative 
should be furnished a Supplemental Statement of the Case, if 
in order, and afforded the usual opportunity to respond 
before the record is returned to the Board for further 
review.



The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board intimates no 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




